                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JAMES WILLSTROP, SAURAV
GHOSAL, NICOL DAVID, and CAMILLE
SERME,                                                        8:17CV350

                      Plaintiffs,
                                                                ORDER
       vs.

PRINCE MARKETING LLC, PRINCE
GLOBAL SPORTS LLC, WAITT
BRANDS, LLC, ATHLETIC BRANDS
HOLDING COMPANY, AUTHENTIC
BRANDS GROUP, LLC, PRINCE
SQUASH, LLC, and COMPETITIVE
SPORTS HOLDING COMPANY LLC,

                      Defendants.




      On February 4, 2020, Plaintiffs filed a motion for leave to file a fourth
amended complaint, (Filing No. 161), which was subsequently granted by the
court, (Filing No. 183). Plaintiffs’ motion sought leave “to add ABG-Prince, LLC
(“ABG Prince”) and ABG Prince Opco, LLC (“ABG Opco”) as additional party
defendants.” (Filing No. 161 at CM/ECF p. 1). Plaintiffs attached a copy of their
proposed amended complaint to their contemporaneously filed supporting brief.
(Filing No. 162-2).


      Defendants opposed the amendment. (Filing No. 166). Defendants claimed
that Plaintiffs’ proposed pleading amendment was the result of improper delay and
will unduly prejudice Defendants. Defendants further argued futility – alleging that
there is no personal jurisdiction over the additional defendants and venue is not
proper in this district. (Id). Ultimately, the court found that the liberal standard for
amendment contained in Fed. R. Civ. P. 15(a) counseled in favor of allowing the
proposed amendment. (Filing No. 183 at CM/ECF pp. 5-6).


       In granting the requested leave, the court ordered Plaintiffs to file their fourth
amended complaint of record by April 3, 2020. (Id. at CM/ECF p. 8). The court
specifically allowed leave to file the proposed complaint “a copy of which is
attached to their motion.” (Id).


       Plaintiffs, however, did not file the complaint they proposed. On April 1,
2020, Plaintiffs filed an amended complaint that added ABG Intermediate
Holdings 1 LLC (“ABG 1”) and ABG Intermediate Holdings 2 LLC (“ABG 2”)
as additional defendants. As noted hereinabove, Plaintiff’s most recent motion
for leave only sought leave to add ABG Prince and ABG Opco as additional
party defendants. (Filing Nos. 161 and 162-2). Interestingly, ABG Prince is
included in the caption of Plaintiffs’ new complaint, but not identified as a
defendant in the body, and ABG Opco is not even mentioned—perplexing
developments given Plaintiffs’ extensive briefing claiming that their eleventh-hour
amendment was warranted because ABG Prince and ABG Opco were necessary
to this litigation.


       Still, the court was prepared to treat this inappropriate filing as a
mistake. Indeed, Plaintiffs had previously requested leave to file a fourth
amended complaint to add ABG 1 and ABG 2 as parties in November 2019,
before ultimately withdrawing that request. (Filing Nos. 155 and 160). It seemed
likely on those facts that Plaintiffs had mistakenly filed their first proposed fourth
amended complaint rather than the complaint attached to their renewed motion.
However, the newly filed complaint, while substantially similar, is not identical to
the November 2019 iteration. So, it does not appear that the newly filed
complaint was the product of a simple filing error.

                                           2
        Plaintiffs seem to be under the false impression that the court granted them
leave to file any amended pleading they wished to file. However, the plain
language of the order allowed leave only as to the specific, proposed complaint
that accompanied the motion. (Filing No. 183 at CM/ECF p. 9). Moreover,
Defendants were not given the opportunity to oppose, nor was the court given the
opportunity to address, the addition of ABG 1 and ABG 2 as new defendants. As
a result, the court will strike Plaintiffs’ amended complaint at Filing No. 184.


        Plaintiffs and their counsel are cautioned to comply with orders of this court
going forward. If they fail to do so, the court will impose and enforce appropriate
sanctions.


        Accordingly,


        IT IS ORDERED:

        1)      On the court’s own motion, the Clerk is directed to strike Plaintiff’s
                Fourth Amended Complaint (Filing No. 184), as filed without leave of
                the court.

        2)      On or before April 8, 2020, Plaintiffs are granted leave to file,
                separately of record, the proposed Fourth Amended Complaint that
                accompanied their motion for leave at Filing No. 162-2.1

        3)      No additional motion for leave to amend the pleadings will be filed
                without first contacting the chambers of the undersigned magistrate judge
                to set a conference to discuss the proposed amendment. Additional



1
  In light of the court’s order allowing the unopposed dismissal of Waitt Brands, LLC as a defendant,
Plaintiffs may modify the pleading attached to their motion for leave at Filing No. 162-2 to exclude Waitt
Brands as a defendant. No other changes to the substance of their proposed complaint will be permitted at
this time.

                                                    3
      pleading amendments will only be allowed on a substantial showing
      of good cause.

4)    Defendant Authentic Brands Group, LLC’s motion to withdraw its
      pending motion for summary judgment (Filing No. 187) is granted. The
      motion for summary judgment (Filing No. 170) is withdrawn, without
      prejudice to re-filing summary judgment motions or motions to dismiss
      within 20 days after the newly added defendants are served with the
      correct Fourth Amended Complaint.

Dated this 6th day of April, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge




                                     4
